Citation Nr: 0406190	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1970 to January 
1972.  

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional office (RO).  

At the time of his October 2003 hearing before the 
undersigned Veterans Law Judge, the veteran indicated that he 
no longer wished to pursue the issue of entitlement to 
service connection for otitis media.  In an October 2003 
statement in support of claim, the veteran, in writing, 
indicated that he no longer wished to pursue his appeal with 
regard to the issue of service connection for otitis media.  
In accordance with 38 C.F.R. § 20.204 (2003), the appellant 
may withdraw his appeal at any time prior to a final decision 
being rendered by the Board.  As the veteran has withdrawn 
the issue, the Board will no longer address it.  


FINDINGS OF FACT

1.  Any current hearing loss disability is not of service 
origin.  

2.  Any current tinnitus is not of service origin.  


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 2002 rating 
determination, the September 2002 SOC, and the November 2002 
SSOC informed the appellant of the information and evidence 
needed to substantiate this claim.  In a June 2003 letter, 
the RO informed the veteran of the VCAA.  It specifically 
notified the veteran of VA's duty to notify him about his 
claim, VA's duty to assist him, what the evidence had to show 
to establish entitlement, what the RO would do, what the 
veteran needed to do, what the RO had done, what was needed 
from the veteran, where and when to send information, and 
where to contact VA if he had any questions or needed 
assistance.  In a September 2003 letter, the RO informed the 
veteran what the evidence had to show to establish 
entitlement, how VA would help him obtain evidence for his 
claim, what was still needed from him, where he should send 
additional information, and how the veteran could contact the 
VA. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal.  Furthermore, 
in a September 2003 statement in support of claim, the 
veteran indicated that he had no further evidence to submit.  
Moreover, in October 2003, the veteran appeared at a 
videoconference hearing in San Antonio before the undersigned 
Law Judge.  At that time, he testified that he wished to 
waive any waiting period required by the VCAA.  In an October 
2003 statement in support of claim, received after the 
hearing, the veteran indicated that he wished to waive the 
Houston jurisdiction and have the Board continue with his 
claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that organic disease of the nervous system 
(sensorineural hearing loss) will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records reveals 
that he was seen with complaints of right ear pain and 
hearing loss in September 1970.  He was referred for an ear, 
nose, and throat consultation.  At the time of the 
examination, the veteran reported the sudden onset of right 
ear pain and hearing loss several days earlier.  Physical 
examination revealed that the veteran's right tympanic 
membrane was dull, infected, and swollen.  A diagnosis of 
acute serous otitis media was rendered at that time.  There 
were no further complaints or findings of ear problems or 
hearing loss for the remainder of the veteran's period of 
service.  

At the time of the veteran's August 1971 service separation 
examination, normal findings were reported for the ears.  An 
audiological evaluation performed at that time revealed pure 
tone thresholds of 0, 0, 0, and 0, for the left and right ear 
at 500, 1000, 2000, and 4000 Hertz.  There were no notations 
of ear or hearing problems made at that time.  

In May 2002, the veteran requested service connection for 
hearing loss and tinnitus.  

In October 2002, the veteran was afforded several VA 
examinations.  At the time of a VA audiological examination, 
the veteran complained of having hearing difficulties in his 
right ear which gradually developed for a long time.  He 
reported a history of ear infections in his right ear but was 
uncertain when his last infection occurred.  He noted 
occasional dizzy spells where he felt lightheaded but had no 
nausea or vomiting.  He also denied having had any ear 
surgery or severe head injury.  His noise history included 
exposure to target practice while in the military service and 
heavy machinery and power tool noise as a woodworker after 
military service.  

An audiological evaluation performed at that time revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
40
LEFT
5
10
30
30
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The veteran also reported having tinnitus for a "long 
time."  He stated that it occurred only in his right ear and 
that it was constant.  He indicated that it was moderately 
severe and that it interfered with his sleep, communication, 
and hearing.  The veteran stated that his tinnitus was medium 
loud and that he had a high pitch with a buzzing quality.  

The examiner indicated that the audiological test results 
revealed that the veteran had a mild to moderate 
sensorineural hearing loss from 500 to 4000 Hertz in the 
right ear and from 2000 to 4000 Hertz in the left ear.  

The examiner further noted that the veteran's claims folder 
had been reviewed and that it was his opinion that the 
claimed hearing loss and tinnitus were not at least as likely 
as not related to active military service.  He observed that 
the veteran was treated for an ear infection in September 
1970, as documented in the file, but later produced zero dB 
thresholds indicating normal hearing from 500 to 4000 Hertz 
on his separation physical in 1971.  He further noted that 
normal hearing also appeared in his original audiogram form 
from that time.  He stated that the veteran's current hearing 
loss was sensorineural in nature and more likely related to 
his after service noise exposure as a woodworker.  

The veteran was also afforded a VA ENT examination at that 
time.  The examiner indicated that the C file was present and 
had been reviewed.  At the time of the examination, the 
examiner noted that the veteran served as an Army medic 
inservice and that following service he worked in a foundry 
for 12 years, a woodworking factory for three years, and 
miscellaneous jobs including construction, janitor, 
landscaping, and dietary work in the hospital since then.  He 
reported that the veteran had not worked since March 2001 
following a stroke.  

The veteran described decreased hearing in his right ear but 
was unable to remember when it began.  He said that he had 
had an ear infection in the distant past but could not 
remember when that was.  He noted an episode in service where 
he was treated with ear drops.  He again reported no head 
injuries or ear surgeries.  The veteran also noted having 
ringing and buzzing in his right ear for an undetermined 
period of time.  He indicated that it was as loud as normal 
conversation, always present, and occasionally interfered 
with his sleep and communication.  

Physical examination revealed that the veteran was able to 
hear normal conversation in a quiet room and that he 
responded appropriately.  Examination of the external 
auditory canal failed to reveal any evidence of stenosis, 
foreign body, tumor, or inflammation.  His tympanic membranes 
appeared normal with normal light reflex.  Air conduction was 
greater than bone conduction in both ears and the Weber test 
lateralized to the left.  

It was the examiner's impression that the veteran had hearing 
loss and tinnitus of the right ear.  He stated that it was 
less likely than not related to active military duty since 
the veteran was unable to relate when the condition began and 
had had post military occupations that exposed him to 
excessive noise.  

In October 2003, the veteran appeared at a videoconference 
hearing before the undersigned Judge.  At the time of the 
hearing, the veteran testified that he laminated wood when he 
worked as a wood worker.  He stated that the area that he 
worked in during this time period was pretty quiet.  The 
veteran testified that most of the noise was across the 
street from where he worked.  He stated that the loudest 
noise was when the plywood was brought to his room.  The 
veteran stated that he applied the laminate with a spray gun. 

He further testified that he was exposed to a lot of noise in 
the military, especially during basic training.  He indicated 
that he had to learn how to shoot M-16's and throw grenades.  
He also noted that the drill sergeant had a bullhorn that he 
used to yell at people.  The veteran stated that he had ear 
protection in basic training when shooting a gun but that he 
did not have ear protection when doing medic training.  He 
indicated that he did not have protection as a medic because 
they wanted him to get used to others shooting around him 
while he was doing his duties as a medic.  The veteran 
testified that the ringing in his ears was a high-pitched 
sound.  He stated that he first noticed the ringing in his 
ears/hearing loss when he was 21 or 22.  He indicated that 
the first time he saw a private physician for his hearing 
loss was in 1990.  

Service connection is not warranted for hearing loss or 
tinnitus.  While the Board notes that the veteran was seen 
with complaints of right ear pain and hearing loss in 
September 1970, this episode was acute and transitory as 
evidenced by no other findings of ear problems or hearing 
loss during the remainder of his service.  Moreover, at the 
time of the August 1971 service separation examination, 
normal findings were reported for the ears, with the 
audiological evaluation revealing pure tone thresholds of 0, 
0, 0, and 0, for the left and right ear at 500, 1000, 2000, 
and 4000 Hertz.  Furthermore, there were no notations of ear 
or hearing problems made at that time.  In addition, the 
first objective medical finding of hearing loss or tinnitus 
following service was not until many years later, with the 
veteran testifying that he first saw a physician for hearing 
problems in 1990.  

The Board further notes the veteran's belief that his current 
hearing loss and tinnitus are related to his period of 
service.  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Moreover, both the October 2002 VA audiological examiner and 
ear, nose, and throat examiners indicated that the claimed 
hearing loss and tinnitus were less likely than not related 
to his active military service.  The October 2002 examiners' 
opinions were based upon a complete review of the claims 
folder and a thorough examination of the veteran.  The 
medical opinions from the VA examiners are more probative 
than the veteran's beliefs and are given more weight based 
upon the detail provided and the fact that the examiners had 
the claims folder for review prior to rendering their 
opinion.

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating to the onset of his 
current hearing loss and tinnitus are in conflict with the 
service medical records, the service discharge examination, 
and the initial treatment records following service.  The 
objective medical evidence is more probative than the 
veteran's more recent assertions of continuous symptoms since 
service.

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current hearing loss or tinnitus 
is not related to his period of service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



